The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 19, 2014

                                     No. 04-14-00246-CR

                                 Destyn David FREDERICK,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-09-00041-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due July 16, 2014, almost six months ago. On December
5, 2014, we ordered the trial court to conduct a hearing to determine whether appellant is
receiving effective assistance of counsel and whether the appointment of new counsel is needed.
Supplemental clerk’s and reporter’s records have now been filed, reflecting that the trial court
has appointed new counsel to represent appellant. We REINSTATE the appeal and ORDER
appellant to file his brief on or before January 19, 2015.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court